—Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered November 17, 1992, convicting defendant, upon his guilty plea, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant’s claim that his plea should not have been accepted since his allocution did not establish that the piece of metal he displayed in the course of the robbery was a dangerous instrument is unpreserved for appellate review as a matter of law, defendant never having moved to withdraw his plea or to vacate the judgment of conviction (People v Toxey, 202 AD2d 330, affd 86 NY2d 725). Nor is review in the interest of justice warranted, since the alleged deficiency in the allocution did not negate an element of the crime or otherwise cast doubt on the voluntariness of the plea (supra). Concur—Sullivan, J. P., Ellerin, Ross, Tom and Mazzarelli, JJ.